EXHIBIT 99.1 Form 51-102F3 Material Change Report Item 1 Name and Address of Company Pretium Resources Inc. (“Pretivm”) Suite 2300, 1055 Dunsmuir Street Bentall 4, PO Box 49334 Vancouver, BC V7X 1L4 Item 2 Date of Material Change October 1, 2015 Item 3 News Release The news release dated October 1, 2015 was disseminated through Marketwire and filed on SEDAR. Item 4 Summary of Material Change On October 1, 2015, Pretivm announced that Nicole Adshead-Bell had been appointed to its Board of Directors. Item 5 Full Description of Material Change 5.1Full Description of Material Change On October 1, 2015, Pretivm announced that Nicole Adshead-Bell had been appointed to its Board of Directors. Dr. Adshead-Bell has over 20 years of experience in the mining sector and capital markets. For the last 13 years Dr. Adshead-Bell has focused on evaluating and advising mining sector companies, most recently as Director of Mining Research at Sun Valley Gold LLC (an SEC-registered investment advisor), prior to that as Managing Director Investment Banking at Haywood Securities, and as a sell-side Mining Analyst at Dundee Securities. Dr. Adshead-Bell earned a Bachelor of Science Degree, a First Class Honours Degree in Geology, and a Ph.D. in Geology from James Cook University in North Queensland, Australia. 5.2 Disclosure for Restructuring Transactions Not applicable. 1 Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Alicia Milne Corporate Secretary Phone:604-558-1784 Item 9 Date of Report Dated at Vancouver, BC, this 9th day of October, 2015. 2
